


Exhibit 10.2
$13,000,000.00    Birmingham, Alabama
August 3, 2012


PROMISSORY NOTE




FOR VALUE RECEIVED, without grace, National Security Group, Inc., a Delaware
corporation (the “Borrower”), promises to pay to the order of the Bagley Family
Revocable Trust, a statutory trust formed under the laws of the State of
California (herein called the “Lender,” and together with any subsequent holder
of this Promissory Note called the “Holder”), in the manner set forth below, the
principal sum of Thirteen Million and No/100 Dollars ($13,000,000.00), plus
interest according to the terms set forth in this Promissory Note (this “Note”).


The Borrower agrees with the Holder as follows:


SECTION 1 -Rules of Construction. For the purposes of this Note, except as
otherwise expressly provided or unless the context otherwise requires:


(a)Words of masculine, feminine or neuter gender include the correlative words
of other genders.


(b)Singular terms include the plural as well as the singular, and vice versa.


(c)All references herein to designated “Sections” and other subdivisions are to
the designated Sections and subdivisions hereof unless expressly otherwise
designated in context. All Section and other subdivision captions herein are
used for reference only and do not limit or describe the scope or intent of, or
in any way affect, this Note.


(d)The terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to.”


(e)The terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Note as a whole and not to any particular Section or other
subdivision.


(f)No inference in favor of or against any party shall be drawn from the fact
that such party or such party's counsel has drafted any portion hereof.


(g)All references in this Note to a separate agreement or instrument are to such
separate agreement or instrument as the same may be amended or supplemented from
time to time pursuant to the applicable provisions thereof.


(h)All accounting terms not otherwise defined herein have the meanings defined
for them under generally accepted accounting principles, and all computations
provided for herein shall be made in accordance with generally accepted
accounting principles.


SECTION 2 -Definitions. As used in this Note, the following terms are defined as
follows:


(a)“Actual/360 Day Basis” means a method of computing interest and other charges
on the basis of an assumed year of 360 days for the actual number of days
elapsed, meaning that the interest accrued for each day will be computed by
multiplying the interest rate applicable on that day by the unpaid principal
balance on that day and dividing the result by 360.


(b)“Authorized Officer” is defined in Section 21(a)(ii).


(c)“Business Day” means any day, excluding Saturday and Sunday, on which banks
in Dallas, Texas are open to the public for carrying on substantially all of
their banking business.




--------------------------------------------------------------------------------






(d)“Catastrophic Event” is defined in Section 7(c).


(e)“Change of Control” means the occurrence of any one or more of the following:


(i)    any Person or “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision), in a single
transaction or in a series of transactions, by way of merger, consolidation,
business combination, restructuring, recapitalization, repurchase of equity
interest, leveraged buyout, purchase of securities or otherwise, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
or any successor provision, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (an “option right”), whether such right is exercisable
immediately or only after the passage of time) of fifty percent (50%) or more of
the outstanding voting and/or economic interest in the Borrower's capital stock
or Equity Interests of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right); or


(ii)    a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (A) who were
members of that board or equivalent governing body as of the date of this Note,
(B) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (C) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (A)
and (B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or


(iii)    the sale, lease, transfer or exchange, in a single or a series of
related transactions, of all or substantially all of the assets of the Borrower;
or


(iv)    any “Change of Control” or equivalent term, as defined in any other
agreement or instrument evidencing Debt of the Borrower or any of its
subsidiaries (excluding the Obligations under this Note), shall occur.


(f)“Debentures” means the Fixed/Floating Rate Junior Subordinated Deferrable
Interest Debenture of the Borrower, dated December 15, 2005, and the Floating
Rate Junior Subordinated Deferrable Interest Debenture of the Borrower, dated
December 21, 2007, that were issued by the Borrower under the 2005 Indenture and
the 2007 Indenture, respectively. Reference to the Debentures shall include the
interest rate swap agreements executed in connection therewith.


(g)“Debt” of any person means (A) all indebtedness, whether or not represented
by bonds, debentures, notes or other securities, for the repayment of borrowed
money, (B) all deferred indebtedness for the payment of the purchase price of
property or assets purchased, (C) all capitalized lease obligations, (D) all
indebtedness secured by any Lien on any property of such person, whether or not
indebtedness secured thereby has been assumed, (E) all obligations with respect
to any conditional sale contract or title retention agreement, (F) all
indebtedness and obligations arising under acceptance facilities or in
connection with surety or similar bonds, and the outstanding amount of all
letters of credit issued for the account of such person, and (G) all obligations
with respect to interest rate swap agreements.


(h)“Equity Interests” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership (or profit) interests




--------------------------------------------------------------------------------




in a Person (other than a corporation), securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interest in) such Person, and any and all warrants, rights or options to
purchase any of the foregoing, whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.


(i)“Event of Default” is defined in Section 11. An Event of Default “exists” if
an Event of Default has occurred and is continuing.


(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with rules of the SEC promulgated thereunder.


(k)“Governing Documents” means, with respect to any person that is not a natural
person, all organizational and governing documents applicable thereto. The term
includes its certificate or articles of incorporation and bylaws, if a
corporation, its partnership agreement, if a partnership, its articles of
organization and operating agreement, if a limited liability company, its trust
agreement, indenture of trust or other document establishing the trust, if a
trust, and all applicable resolutions or other directions of the directors,
shareholders, officers, partners, members, settlors, beneficiaries, owners, or
other relevant persons comprising, owning, managing or operating the person in
question.


(l)“Governmental Authority” means any national, state, county, municipal or
other government, domestic or foreign, and any agency, authority, department,
commission, bureau, board, court or other instrumentality thereof.


(m)“Governmental Requirements” means all laws, rules, regulations, ordinances,
judgments, decrees, codes, orders, injunctions, notices and demand letters of
any Governmental Authority.


(n)“Indentures” means, collectively, the 2005 Indenture, the 2007 Indenture and
any indenture or similar instrument entered into by the Borrower after the date
hereof in connection with the issuance of securities by a finance subsidiary,
including a trust, of the Borrower.


(o)“2005 Indenture” means that certain Indenture, dated as of December 15, 2005,
by and between the Borrower and Wilmington Trust Company, as trustee, as
amended, supplemented and modified.


(p)“2007 Indenture” means that certain Indenture, dated as of June 21, 2007, by
and between the Borrower and Wilmington Trust Company, as trustee, as amended,
supplemented and modified.


(q)“Initial Payment” is defined in Section 3(a).


(r)“Installment Payment” is defined in Section 3(b).


(s)“Lien” means any mortgage, pledge, assignment, charge, encumbrance, lien,
security title, security interest or other preferential arrangement.


(t)“Net Proceeds” is defined in Section 6(b)(ii).


(u)“Obligations” means (A) the payment of all amounts now or hereafter becoming
due and payable under this Note, including the principal amount of this Note,
all interest (including interest that, but for the filing of a petition in
bankruptcy, would accrue on any such principal) and all other fees, charges and
costs (including attorneys' fees and disbursements) payable in connection
therewith; (B) the observance and performance by the Borrower of all of the
provisions of this Note; and (C) all renewals, extensions, modifications and
amendments of any of the foregoing.


(v)“Person” means any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, trust, land trust, business
trust, employee benefit plan or trust, unincorporated




--------------------------------------------------------------------------------




organization or other entity.


(w)“Sale Transaction” is defined in Section 6(b)(i).


(x)“SEC” means the United States Securities and Exchange Commission.


(y)“Settlement Agreement” means that certain Mutual Release and Settlement
Agreement, dated as of August __, 2012, by and among the Borrower, the Lender
and Mobile Attic, Inc.


(z)“Solvent” means, with respect to any person on a particular date, that as of
such date (1) the fair value of the property of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(2) the present fair salable value of the assets of such person is not less than
the amount that will be required to pay the probable liability of such person on
its debts as they become absolute and matured, (3) such person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such person's property would constitute an unreasonably
small capital, and (4) such person does not intend to, or believe or reasonably
should have believed that it will, incur debts beyond its ability to repay as
they become due.


SECTION 3 Initial Payment of Portion of Principal. The Borrower shall pay to the
Holder the principal sum of Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00), without interest thereon, on or before September 18, 2012 (such
payment, the “Initial Payment”).


SECTION 4 Additional Payments of Principal and Interest.


(a)Periodic Installment Payments. The Borrower shall pay to the Holder the
principal sum of Ten Million Five Hundred Thousand and No/100 Dollars
($10,500,000.00), together with interest at the rate per annum equal to the
“prime rate” plus 1.0% (100 basis points) on the unpaid principal from September
18, 2012 until payment in full. Such principal shall be payable in eight (8)
annual installments of $1,166,666.66 each commencing on November 15, 2013, and
on each anniversary thereof through and including November 15, 2020, and one
final installment of $1,166,666.72 payable on November 15, 2021 (each such
payment, an “Installment Payment”). Accrued and unpaid interest shall be payable
with each installment of principal based on the “prime rate” published in The
Wall Street Journal on November 15 in the year preceding the payment date plus
1.0% (100 basis points). Interest will be computed on an Actual/360 Day Basis.
Installment Payments that are due on a day that is not a Business Day shall be
payable on the next succeeding Business Day, and any interest payable thereon
shall be payable for such extended time at the specified rate.


(b)Application of Payments. All payments made pursuant to Sections 4, 5 and 6
shall be first applied to interest and the balance to principal.


SECTION 5 -Optional Prepayments. The Borrower may at any time prepay any amount
due under this Note, in whole or in part, prior to the applicable due date,
without premium or penalty. Any prepayment shall be accompanied by the payment
of accrued interest to the date of prepayment on the principal amount prepaid.
Upon application of any prepayment of principal under this Section 5, the amount
of each of the remaining annual installments of principal shall be adjusted and
modified so that each such remaining installment will be in an amount to be
determined by dividing the then outstanding principal amount by the number of
remaining annual installments.


SECTION 6 Mandatory Prepayments.


(a)Mandatory Prepayment Based Upon Dividends. Each annual Installment Payment of
principal and interest to the Holder must be no less than the total dividends
paid by the Borrower to its shareholders during the twelve whole calendar months
immediately preceding the date of the applicable Installment Payment. If the
total dividends paid by the Borrower to its shareholders during any such period
exceeds the annual principal and interest payment that would otherwise be due
and payable under Section 4, the Borrower shall




--------------------------------------------------------------------------------




prepay the amount due hereunder in an amount equal to such difference. Such
prepayment shall be due with the applicable annual Installment Payment. Any
prepayment shall be accompanied by payment of accrued interest to the date of
prepayment on the principal amount prepaid. Upon application of any prepayment
of principal under this Section 6(a), the amount of each of the remaining annual
installments of principal under Section 4 shall be adjusted and modified so that
each such remaining installment will be in an amount to be determined by
dividing the then outstanding principal amount by the number of remaining annual
installments.


(b)Mandatory Prepayment Upon Disposition of Assets.


(i)    If, prior to the Borrower's payment in full of all of its Obligations
hereunder, the Borrower, directly or indirectly, sells, disposes of or otherwise
transfers any material portion of its assets, including all or any portion of
the stock of any of its direct or indirect subsidiary companies, outside the
ordinary course of business, or any of the Borrower's subsidiary companies
sells, disposes of or otherwise transfers any material portion of its assets
outside the ordinary course of business (a “Sale Transaction”), the Borrower
shall pay the Net Proceeds from any such Sale Transaction to the Holder in an
amount equal to the lesser of (1) the remaining balance due under Section 4 of
this Note or (2) 75% of the Net Proceeds from such Sale Transaction, in which
event the payment shall be applied in accordance with Section 5. For purposes of
this Section 6(b), issuances or sales of debt securities or equity securities
for cash consideration by the Borrower or any its subsidiaries (excluding
issuances of notes to banks pursuant to commercial loan transactions and
excluding issuances of equity securities of the Borrower to employees and
directors of the Borrower or its subsidiaries under duly authorized equity
compensation plans in the ordinary course of business) shall be deemed to be a
Sale Transaction.


(ii)    The term “Net Proceeds” shall mean and refer to either (1) the cash
proceeds received by the Borrower from a Sale Transaction or (2) in the case of
a Sale Transaction in which the proceeds are received by a subsidiary of the
Borrower, the cash proceeds derived from the Sale Transaction and that are
distributed to the Borrower, in each case after deducting the amount of
reasonable expenses relating to the Sale Transaction and the amount of any
indebtedness required to be paid in connection with the Sale Transaction;
provided, however, that Net Proceeds shall not include proceeds received from an
issuance of equity or debt securities by the Borrower that are contributed to
one or more insurance company subsidiaries of the Borrower in order to satisfy
applicable regulatory requirements or maintain a rating from a nationally
recognized statistical rating organization. In the event of a Sale Transaction
in which a subsidiary of the Borrower sells a material portion of its assets
outside of the ordinary course of its business or issues securities, in either
case, to anyone other than the Borrower or another subsidiary of the Borrower,
the Borrower shall, subject to applicable regulatory requirements, cause such
subsidiary to distribute the proceeds to the Borrower in at least an amount
sufficient to comply with the Borrower's payment obligations under Section
6(b)(i).


(iii)    Within 45 days after the completion of any Sale Transaction described
in Section 6(b)(i), the Borrower shall provide a written report to the Holder
which shall include a description of the Sale Transaction, a calculation of the
Net Proceeds, if any, received or to be received by the Borrower as a result of
the Sale Transaction and such other information as the Holder shall reasonably
request. Said report shall be accompanied by payment of the amount due to the
Holder hereunder; provided that if regulatory approval is required to distribute
the Net Proceeds to the Holder, the notice shall describe the approval required
and the date that the payment to the Holder is expected to be made if such
approval is obtained. Notwithstanding anything herein to the contrary, the
Borrower shall not be required to apply any non-cash proceeds received in a Sale
Transaction with a member of its insurance holding company system as defined in
Section 27-29-1(4) of the Code of Alabama 1975, as amended, and all transactions
in connection with the management of the investments of the insurance
subsidiaries shall be deemed to be in the ordinary course of business; provided
that the Borrower shall not distribute the stock of any of its subsidiaries as a
dividend or other distribution to its shareholders. Upon application of any
prepayment of principal under this Section 6(b), the amount of each of the
remaining annual installments of principal under Section 4 shall be adjusted and
modified so that each such remaining installment will be in an amount to be
determined by dividing the then outstanding principal amount by the number of
remaining annual installments.






--------------------------------------------------------------------------------




SECTION 7 Deferred Payment Based Upon Catastrophic Losses.


(a)If one or more of the Borrower's property and casualty subsidiary insurance
companies suffers losses from one or more Catastrophic Events in an aggregate
amount greater than $3.5 million during the twelve month period ending on
October 31 immediately preceding the date of the next Installment Payment due
under Section 4 hereof (except that the look-back period for the Installment
Payment due on November 15, 2013 shall extend from September 18, 2012 to
October 31, 2013), the Borrower may, at its option after delivery of notice as
herein required, elect to defer the annual Installment Payment due on that
payment date in accordance with the terms of this Section 7(a). Upon any such
deferral, the amount of each of the remaining annual installments of principal
shall be adjusted and modified so that each such remaining installment will be
in an amount to be determined by dividing the then outstanding principal amount
by the number of remaining annual installments; provided, that, in the event the
Borrower elects to defer an annual Installment Payment that is due on November
15, 2018, November 15, 2019 or November 15, 2020 pursuant to this Section 7,
then 25% of the total amount of principal and accrued interest being deferred
(the “Deferred Amount”), together with interest thereon, shall be payable on
each of the remaining annual Installment Payment dates, with the remainder of
the Deferred Amount, together with interest thereon, being payable no later than
November 15, 2022; provided further, that, in the event the Borrower elects to
defer the annual Installment Payment that is due on November 15, 2021 pursuant
to this Section 7, such annual Installment Payment shall be paid in full no
later than November 15, 2022. As an example, which shall be for illustrative
purposes only, in the event that the Borrower elects to defer the annual
Installment Payment of $1,166,666.66, plus accrued interest thereon, that is due
on November, 15, 2019 as a result of a Catastrophic Event, then 25% of such
Deferred Amount, together with interest thereon, shall be payable on November
15, 2020, 25% of such Deferred Amount, together with interest thereon, shall be
payable on November 15, 2021, and the remaining 50% of such Deferred Amount,
together with interest thereon, shall be payable on November 15, 2022. Deferred
principal and interest will accumulate additional interest at the rate specified
in Section 4(a), compounded annually, until payment in full.


(b)Notwithstanding the foregoing, this Section 7 shall in no way affect the
mandatory prepayment provisions set forth in Section 6. That is, if the Borrower
pays dividends to its shareholders during the twelve months following the
payment date of the deferred installment, the Borrower must pay the Holder an
amount equal to the amount of dividends paid during that period as and when such
dividends are paid, and the amount of such payments shall be applied as provided
in Section 4(b) above with any payment of principal reducing the amount of the
deferred payment. Furthermore, if a Sale Transaction occurs, then the provisions
of Section 6(b) shall apply, and the amount of any payment paid pursuant to
Section 6(b) shall be applied as provided in Section 4(b) above with any payment
of principal reducing the amount of the deferred payment.


(c)For purposes of this Section 7, a “Catastrophic Event” shall mean an event
which meets the definition of a catastrophe of Property Claims Service and which
has been assigned a separate serial number by Property Claims Service. In order
to elect to defer payment as permitted in this Section 7, at least ten days
before such payment is due, the Borrower shall provide the Holder with written
notice specifying the amount of loss for each Catastrophic Event by the serial
number assigned by Property Claims Service together with such other information
as the Holder shall reasonably request.


SECTION 8 -Place and Time of Payments.


(a)All payments by the Borrower to the Holder under this Note shall be made in
lawful currency of the United States and in immediately available funds to the
Lender at #5 Stephens Court, Trophy Club, Texas 76262 or at such other address
within the continental United States as shall be specified by the Holder by
notice to the Borrower. Any payment received by the Holder after 5:00 p.m.
(Dallas, Texas time) on a Business Day (or at any time on a day that is not a
Business Day) shall be deemed made by the Borrower and received by the Holder on
the following Business Day.


(b)All amounts payable by the Borrower to the Holder under this Note shall be
payable on the specified due date without notice or demand by the Holder.




--------------------------------------------------------------------------------






(c)Payments that are due on a day that is not a Business Day shall be payable on
the next succeeding Business Day, and any interest payable thereon shall be
payable for such extended time at the specified rate.


SECTION 9 -Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lender as follows:


(a)-Organization, Powers, Existence. The Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has the right, power and authority to own its properties and
assets and to carry on its business as now being conducted, and (iii) has the
right, power and authority to execute, deliver and perform the Settlement
Agreement and each agreement, instrument or other document executed by the
Borrower pursuant to the Settlement Agreement, including this Note.


(b)-Authorization. The execution, delivery and performance of this Note and the
Settlement Agreement, and the consummation of the transactions consummated
hereby and thereby, have been duly and effectively authorized by all requisite
corporate action on the part of the Borrower. This Note and the Settlement
Agreement constitute legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.


(c)No Violation. The execution, delivery and performance of this Note and the
Settlement Agreement, and the consummation of the transactions consummated
hereby and thereby, will not, with or without the giving of notice and the lapse
of time, or both, (a) violate any provision of law, statute, rule, regulation,
executive order or Governmental Requirement to which the Borrower or any of its
subsidiaries is subject; (b) violate any judgment, order, writ or decree of any
court applicable to the Borrower or any of its subsidiaries; (c) violate, result
in the breach of, or conflict with, any term, covenant, condition or provision
of the Governing Documents of the Borrower or any of its subsidiaries; or (d)
violate, result in the breach of, conflict with, or constitute a default under,
any agreement or instrument (including the 2005 Indenture and the 2007
Indenture) to which the Borrower or any of its subsidiaries is a party.


(d)Consents. No consent, authorization or approval of, notice to, or exemption
by, any person, including without limitation any Governmental Authority, is
required in connection with the execution, delivery and performance by the
Borrower of this Note or the Settlement Agreement, or the taking of any action
herein or therein contemplated, which would prevent or hinder the consummation
of the transactions contemplated hereby or therein.


(e)Litigation. As of the date hereof, there are no actions, suits, proceedings
or governmental investigations or inquiries pending or, to the knowledge of the
Borrower, threatened against it or any of its subsidiaries which, in its
reasonable judgment, would prevent or hinder the consummation of the
transactions contemplated by the Settlement Agreement or this Note.


(f)-Financial Statements. Except for the Obligations evidenced by this Note or
as otherwise disclosed in writing to the Lender on or prior to the date hereof,
the Borrower does not have any obligations for borrowed money or other debts,
obligations or liabilities, direct or contingent, other than those reflected in
the Borrower's most recent financial statements filed with the SEC. Such
financial statements were prepared in accordance with generally accepted
accounting principles; and all of the Borrower's financial statements filed with
the SEC are correct and complete and present fairly the financial condition of
the Borrower as of the dates thereof.


(g)-Taxes. The Borrower has filed all tax returns that are required to be filed
with any Governmental Authority and has paid all taxes as shown on said returns
or on any assessment received by the Borrower to the extent that such taxes have
become due.


(h)-Agreements. The Borrower is not in default in the performance or observance
of any of the




--------------------------------------------------------------------------------




obligations contained in any agreement or instrument to which the Borrower is a
party, which default could have a material adverse effect upon the Borrower's
operations or condition.


(i)-Solvency; No Fraudulent Transfer. The Borrower is Solvent and, after taking
into account the consummation of the transactions provided for in the Settlement
Agreement and this Note (including the payments by the Borrower pursuant to this
Note), will be Solvent. No transfer of property is being made and no obligation
is being incurred by the Borrower or any subsidiary of the Borrower in
connection with the transactions contemplated by this Note or the Settlement
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Borrower or any of its subsidiaries.


SECTION 10 -Covenants of the Borrower. From the date hereof until payment in
full of the principal amount of this Note and all of the interest that accrues
hereunder and all other amounts payable by the Borrower under this Note, the
Borrower covenants and agrees that, unless the Holder shall otherwise consent in
writing:


(a)-Existence, Properties, etc. The Borrower shall (i) do or cause to be done
all things necessary to preserve and keep in full force and effect the
Borrower's corporate existence, rights and franchises and comply with all
Governmental Requirements applicable to the Borrower, and (ii) at all times
maintain, preserve and protect all franchises, licenses and trade names and
preserve all the remainder of the Borrower's property used or useful in the
conduct of the Borrower's business and keep the same in good repair, working
order and condition, and from time to time make, or cause to be made, all
needful and proper repairs and improvements thereto, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.


(b)-Payment of Indebtedness, Taxes, etc. The Borrower shall (i) pay the
Borrower's Debts in accordance with normal terms and (ii) pay and discharge or
cause to be paid and discharged promptly all taxes, assessments and other
charges or levies of Governmental Authorities imposed upon the Borrower or upon
the Borrower's income and profits or upon any of the Borrower's properties,
before the same shall become in default.


(c)-Notification. The Borrower shall promptly notify the Holder concerning the
occurrence of any event or circumstance that would cause or constitute an Event
of Default or a material breach of any of the Borrower's representations,
warranties or covenants contained herein or that would, at the time or given the
passage of time, make it impossible, difficult or unlikely to satisfy any of the
Borrower's Obligations under this Note; and the Borrower shall use commercially
reasonable efforts to prevent or promptly respond to same. Additionally, at any
time that the Borrower is not required to file, or does not timely file,
periodic reports with the SEC pursuant to the Exchange Act, the Borrower shall
promptly notify the Holder concerning (i) any material change of the Borrower's
financial condition; and (ii) any material governmental complaints,
investigations or hearings (or communications indicating that the same may be
contemplated) or the institution or the threat of any material litigation that
in each case would make it impossible, difficult or unlikely to satisfy any of
the Borrower's obligations under this Note or might materially and adversely
affect the business or condition, financial or otherwise, of the Borrower.


(d)-Further Assurances. At the Borrower's cost and expense, upon the request of
the Holder, the Borrower shall duly execute and deliver, or cause to be duly
executed and delivered, to the Holder such further instruments and do and cause
to be done such further acts as may be reasonably necessary or proper in the
opinion of the Holder or its counsel to carry out more effectively the
provisions and purposes of this Note.


SECTION 11 -Events of Default. The occurrence of any of the following events
shall constitute an event of default (“Event of Default”) under this Note
(whatever the reason for such event and whether or not it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any Governmental
Requirement):


(a)any representation or warranty made in this Note or the Settlement Agreement
shall prove to




--------------------------------------------------------------------------------




be false or misleading in any material respect as of the time made; or


(b)any failure by the Borrower to make the Initial Payment by September 18,
2012; or


(c)any payment due under this Note (other than the Initial Payment) is not paid
within fifteen (15) days after the date when due; or


(d)default shall be made in the due observance or performance of any covenant,
condition or agreement on the part of the Borrower to be observed or performed
pursuant to the terms of this Note or the Settlement Agreement (other than any
covenant, condition or agreement, default in the observance or performance of
which is elsewhere in this Section 11 specifically dealt with) and such default
shall continue unremedied for a period of thirty (30) days; or


(e)(A) default shall be made with respect to any Debt (other than the
Obligations) of the Borrower or its subsidiaries (including Debt incurred by the
Borrower under the Indentures), if the effect of such default is to accelerate
the maturity of such Debt or to permit the holder thereof to cause such Debt to
become due prior to its stated maturity, or (B) any such Debt shall not be paid
when due (after giving effect to any applicable notice, grace or cure periods);
or


(f)a Change of Control shall have occurred without the prior written consent of
the Holder; or


(g)the Borrower shall (A) apply for or consent to the appointment of a receiver,
trustee, liquidator or other custodian of the Borrower or any of the Borrower's
properties or assets, (B) fail or admit in writing the Borrower's inability to
pay the Borrower's Debts generally as they become due, (C) make a general
assignment for the benefit of creditors, (D) suffer or permit an order for
relief to be entered against the Borrower in any proceeding under the federal
Bankruptcy Code, or (E) file a voluntary petition in bankruptcy, or a petition
or an answer seeking an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of Debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against the Borrower in any proceeding under any such law or
statute, or if limited liability company action shall be taken by the Borrower
for the purpose of effecting any of the foregoing; or


(h)a petition shall be filed, without the application, approval or consent of
the Borrower in any court of competent jurisdiction, seeking bankruptcy,
reorganization, rearrangement, dissolution or liquidation of the Borrower or of
all or a substantial part of the properties or assets of the Borrower, or
seeking any other relief under any law or statute of the type referred to in
Section 11(g)(E) against the Borrower, or the appointment of a receiver,
trustee, liquidator or other custodian of the Borrower or of all or a
substantial part of the properties or assets of the Borrower, and such petition
shall not have been stayed or dismissed within sixty (60) days after the filing
thereof; or


(i)the Borrower shall be dissolved or liquidated, cease to be Solvent or suspend
business; or


(j)any writ of execution, attachment or garnishment shall be issued against the
assets of the Borrower and such writ of execution, attachment or garnishment
shall not be dismissed, discharged or quashed within 30 days of issuance.


SECTION 12 -Acceleration Upon Event of Default. If an Event of Default exists,
the Holder shall have the right, without further notice or demand to the
Borrower, to declare the entire unpaid principal balance of the indebtedness
evidenced by this Note, with accrued interest, to be immediately due and
payable. The Holder may accept late or partial payments without waiver of its
right to declare a default for untimely or incomplete payment or with respect to
any other defaults. Even if, at a time when the Borrower is in default, the
Holder does not require the Borrower to pay immediately in full as described
above, the Holder will still have the right to do so if the Borrower is in
default at a later time.






--------------------------------------------------------------------------------




SECTION 13 -Certain Waivers and Agreements by the Borrower.


(a)As to the Obligations evidenced by this Note, the Borrower (i) waives demand,
presentment, protest, notice of protest, suit and all other requirements
necessary to hold liable the Borrower; and (ii) agrees to pay all costs of
collection, including reasonable attorney's fees, in the event default should be
made in the payment of any of the Obligations evidenced by this Note.


(b)The Borrower acknowledges that the Holder has not made any representations or
entered into any agreements with the Borrower to induce the Borrower to enter
into the transactions contemplated by this Note except as set forth in writing
in the Settlement Agreement.


SECTION 14 -Heirs, Successors and Assigns. Whenever in this Note any party
hereto is referred to, such reference shall be deemed to include the heirs,
successors and assigns of such party, except that the Borrower may not assign or
transfer its obligations under this Note without the prior written consent of
the Holder; and all obligations of the Borrower under this Note shall bind the
Borrower's successors and assigns and shall inure to the benefit of the
successors and assigns of the Holder. The Borrower promises and agrees that it
shall obtain a written agreement from any successor or assign to the Borrower
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
assume and agree to perform this Note and the Settlement Agreement in the same
manner and to the same extent that the Borrower would be required to perform if
no succession or assignment had taken place.


SECTION 15 -Governing Law. This Note shall be construed in accordance with and
governed by the internal laws of the State of Alabama except as required by
mandatory provisions of law (without regard to conflict of law principles).


SECTION 16 -Separability Clause. If any provision of this Note shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


SECTION 17 -No Oral Agreements. This Note is the final expression of the
agreement between the parties hereto, and this Note may not be contradicted by
evidence of any prior oral agreement between such parties. All previous oral
agreements between the parties hereto have been incorporated into this Note and
the Settlement Agreement, and there is no unwritten oral agreement between the
parties hereto in existence.


SECTION 18 -Waiver and Election. The exercise by the Holder of any option given
under this Note shall not constitute a waiver of the right to exercise any other
option. No failure or delay on the part of the Holder in exercising any right,
power or remedy under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any
further exercise thereof or the exercise of any other right, power or remedy. No
modification, termination or waiver of any provisions of this Note, nor consent
to any departure by the Borrower therefrom, shall be effective unless in writing
and signed by an authorized officer of the Holder, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.


SECTION 19 -Time of Essence. Time is of the essence of this Note.


SECTION 20 -Usury Laws. Any provision of this Note to the contrary
notwithstanding, the Borrower and the Lender agree that they do not intend for
the interest or other consideration provided for in this Note to be greater than
the maximum amount permitted by applicable law. Regardless of any provision in
this Note, the Lender shall not be entitled to receive, collect or apply, as
interest on the Obligations, any amount in excess of the maximum rate of
interest permitted to be charged under applicable law until such time, if any,
as that interest, together with all other interest then payable, falls within
the then applicable maximum lawful rate of interest. If the Lender shall
receive, collect or apply any amount in excess of the then maximum rate of
interest, the amount that would be excessive interest shall be applied first to
the reduction




--------------------------------------------------------------------------------




of the principal amount of the Obligations then outstanding in the inverse order
of maturity, and second, if such principal amount is paid in full, any excess
shall forthwith be returned to the Borrower. In determining whether the interest
paid or payable under any specific contingency exceeds the highest lawful rate,
the Borrower and the Lender shall, to the maximum extent permitted under
applicable law, (a) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, (c) consider all the Obligations as one general obligation of
the Borrower, and (d) “spread” the total amount of the interest throughout the
entire term of this Note so that the interest rate is uniform throughout the
entire term of this Note.


SECTION 21 -Financial Statements and Reports. Until all of the Obligations of
the Borrower under this Note have been satisfied in full: 


(a)At any time that the Borrower is not required to file, or does not timely
file, periodic reports with the SEC pursuant to the Exchange Act, the Borrower
shall furnish to the Lender:


(i)    not later than 90 days after the end of each fiscal year, financial
statements (including a consolidated balance sheet and the related statements of
income, cash flows and retained earnings) of the Borrower prepared in accordance
with generally accepted accounting principles (or other comprehensive basis of
accounting acceptable to the Lender) for such fiscal year, together with
statements in comparative form for the preceding fiscal year, audited and
accompanied by a report and opinion of an independent registered public
accounting firm, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and


(ii)    not later than 45 days after the end of each of the first three (3)
fiscal quarters of each fiscal year, unaudited financial statements (including a
consolidated balance sheet and the related statements of income, cash flows and
retained earnings) of the Borrower prepared in accordance with generally
accepted accounting principles (or other comprehensive basis of accounting
acceptable to the Lender) for such quarterly fiscal period, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year, all in reasonable detail and certified by the
principal executive officer or principal financial officer (an “Authorized
Officer”) of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders' equity and cash flows
of the Borrower and its subsidiaries in accordance with GAAP, subject only to
changes resulting from audit, normal year-end adjustments and the absence of
footnotes; and


(b)To the extent that the Borrower is required pursuant to the terms of any
agreement or instrument relating to outstanding Debt to prepare such reports,
the Borrower shall furnish to the Lender any annual reports, quarterly reports
and other periodic reports (without exhibits) actually prepared by the Borrower
as soon as available.


SECTION 22 Inspection Rights. Until all of the Borrower's Obligations under this
Note have been satisfied in full, the Borrower shall, and shall cause its
officers, directors and employees to, (i) afford the Holder and its
representatives, during normal business hours and upon reasonable notice,
reasonable access to the Borrower's books and records, with such right of access
(A) to be conditioned upon the Holder entering into a reasonable confidentiality
agreement with the Borrower, to the extent necessary for the Borrower to comply
with the SEC's Regulation FD under the Exchange Act, if applicable, and (B) to
be exercised by the Holder and its representatives in a manner that does not
unreasonably interfere with the operations of the Borrower; and (ii) afford the
Holder the opportunity to consult with its officers from time to time regarding
the Borrower's affairs, finances and accounts as the Holder may reasonably
request upon reasonable notice.


SECTION 23 Ranking. The Obligations under this Note constitute Senior
Indebtedness (as such term is defined in the Indentures) for purposes of the
Indentures and shall rank senior in all respects, including in right of payment,
to the Debentures and all Debt incurred by or related obligations of the
Borrower under the Indentures. The Borrower represents and warrants to the
Holder, and shall take all steps necessary to




--------------------------------------------------------------------------------




ensure, that the foregoing sentence is and continues to be true and correct in
all respects.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Note dated August 3, 2012 to
be executed and delivered under seal by its duly authorized representative.


National Security Group, Inc.




By:
/s/ W. L. Brunson, Jr.
Its:
President



Borrower's Tax Identification No.:
63-1020300















